—Appeal from a judgment of the Supreme Court (Demarest, J.), entered May 4, 1999 in St. Lawrence County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent finding petitioner guilty of violating a prison disciplinary rule.
The Attorney General has advised this Court by letter that the determination at issue in this proceeding has been administratively reversed and that all references thereto will *648be expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled, the matter is dismissed as moot (see, Matter of Witherspoon v Goord, 243 AD2d 931).
Cardona, P. J., Mercure, Peters, Carpinello and Graífeo, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.